United States Court of Appeals
                                                                                      Fifth Circuit
                                                                                    F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                  December 21, 2005
                                 FOR THE FIFTH CIRCUIT                          Charles R. Fulbruge III
                                                                                        Clerk


                                       No. 05-30732
                                     Summary Calendar



       TIFFANY L. WILLIAMS,

                                                           Plaintiff-Appellant,

                                            versus

       LINCOLN HEALTH SYSTEMS INC.,
       doing business as Lincoln General Hospital,

                                                           Defendant-Appellee.


                    Appeal from the United States District Court for
                      the Western District of Louisiana, Monroe
                              (USDC No. 3:04-CV-607)
           _________________________________________________________


Before REAVLEY, JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

       The judgment of the district court is affirmed for the reasons given in that court’s

ruling of April 14, 2005.

       AFFIRMED.


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.